Citation Nr: 0428508	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for valvular 
heart disease with hypertension.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to an 
increased 10 percent rating for the veteran's service-
connected heart murmur and re-characterized the disability as 
valvular heart disease with hypertension.  In a November 2003 
rating decision the RO found clear and unmistakable error in 
the December 1998 rating decision and established a 30 
percent rating for valvular heart disease with hypertension 
effective from April 28, 1998.

The Board notes that the veteran has raised the issues of 
entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder, 
entitlement to a total disability rating based on individual 
unemployability, and entitlement to VA dental treatment.  
These matters are referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows that the veteran was 
notified of the VCAA as it applies to his claim by 
correspondence dated in February 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

A review of the record reveals that additional documents 
pertinent to the issue on appeal were obtained subsequent to 
the January 2004 supplemental statement of the case.  As 
agency of original jurisdiction (AOJ or RO) consideration has 
not been waived, the Board finds the case must be remanded 
for appropriate development.

It is significant to note that the veteran underwent VA 
examination to assess his service-connected disability in 
August 2003, but that these new private medical records show 
he received hospital treatment in December 2003 as a result 
of complications related to his hypertension.  In addition, 
in its June 1999 statement of the case the RO found the 
veteran's aortic valvular heart disease and hypertension 
should be considered "as one entity" for the purposes of 
disability evaluation.

In a precedent opinion VA's General Counsel has held that 
parts of the Veterans Benefits Administration Adjudication 
Procedure Manual M21-1, Part VI, regarding claims involving 
rheumatic heart disease, should be considered substantive and 
binding on the Board.  It was noted, however, that it should 
not be treated as binding to the extent it may adversely 
affect a veteran by requiring that a particular veteran's 
cardiac disability be evaluated as one entity where separate 
consideration of heart muscle changes and congestive failure 
following the onset of hypertension or arteriosclerotic heart 
disease might produce a higher evaluation.  See VAOPGCPREC 6-
2000 (May 19, 2000).  The United States Court of Appeals for 
Veterans Claims (Court) has held that disabilities may be 
rated separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

Although the veteran is service-connected for valvular heart 
disease and not rheumatic heart disease, the Board finds the 
disorders are sufficiently similar to warrant consideration 
of a separate rating for any additional disability, such as 
heart muscle changes or congestive failure, the veteran may 
have as a result of his hypertension.  Therefore, the Board 
finds an additional medical opinion is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to (1) the current nature and extent 
of his service-connected valvular heart 
disease with hypertension, and 
(2) whether the veteran has incurred any 
additional disability, such as heart 
muscle changes or congestive failure, as 
a result of his hypertension.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed in 
light of all additional evidence received 
since the January 2004 supplemental 
statement of the case.  The RO should 
specifically consider whether entitlement 
to a separate rating is warranted for any 
additional disability as a result of the 
veteran's hypertension.  If the benefit 
sought remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



